Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
2.	The following is a Final Office action to Application Serial Number 15/263,958, filed on September 13, 2016.  In response to Examiner’s Non-Final Office Action of April 7, 2021, Applicant, on July 7, 2021, amended no claims.  Claims 1-13, and 16-22 are pending in this application and have been rejected below.
Response to Arguments
3.	Applicant’s arguments filed July 7, 2021 have been fully considered.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed July 7, 2021.
4.	 Regarding the 35 U.S.C. 103 rejection on page 8-9 of the Remarks, Applicant states Office Action relates to diversion status of vehicles, not facilities as in the claims. Furthermore, the use of "Hospital or other facility Constraints" in determining vehicle diversion status does not utilize the status of assignable participants to determine the facility status as required by the claims. Again, the claims determine facility status based on the status of assignable participants such as vehicles, i.e., a change in status of an assignable participant such as a vehicle can cause a change in receiving/diversion status of a facility. Yang is essentially the inverse, i.e., determining diversion status of a vehicle based on status of a facility. In response, Examiner respectfully disagrees. Fiedler discloses a real-time system for assignable participants in Par. 113-“In yet another aspect, a holistic communications backbone is integrated into the CAD system to provide all users of the system with communication and messaging capabilities. The system sends notifications to users when they are assigned to respond to an event, and users can enter comments, photos, or other information into the system. All such communications are stored in the integrated database in association with the appropriate events.”; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering." Further Yang is relied upon solely to disclose definable criterion as stated  in Yang Pg. 67-68- “Divertible vehicles: among the available vehicle, those that are on the way to an emergency location, on the way back to depot, or are leaving to respond to an emergency, are characterized as having “divertible” status. This means that these vehicles can be reassigned to a new destination if the overall system benefits from the diversion.  The following summarizes the above.      1. The ambulance on the way to a hospital is divertible, but its destination must be another hospital.  2. The vehicle on the way to an emergency location is divertible.  3. The police car leaving an emergency site is divertible.  4. The ambulance on the way back to station without an on-site treatment (false call or leaving a hospital, recharged) is divertible. 5. To divert any vehicle, there must be certain benefit to the system. There are three groups of constraints: 1. Operational Constraints: … 2. Vehicle Constraints: … 3. Hospital or other facility Constraints: The number of patients sent to one hospital within a time interval cannot exceed its capacity. The severity of the injuries, the distance to hospitals, and the hospital vacancies together determine the destination hospital for the injured patients. In some cases, for example, in incidents that result in multiple injuries, some patients may not be sent to the nearest hospital. In these cases, we need to optimize the allocation of patients to hospitals. Therefore, the travel time from emergency site to hospitals as well as hospital capacities are considered in the model.) 
Examiner disagrees Yang is essentially the inverse, i.e., determining diversion status of a vehicle based on status of a facility.  Yang discloses diversion status based on the assignable participant (i.e. the vehicle) as disclosed on Pg. 130-“At each simulation point, the program will update the status of emergencies and vehicles. This is because the status of an emergency call and vehicle status are dependent. The information to update for vehicles includes: the current location, the route to take, the destination, the time point of next status change, current status, and next proposed status. Each vehicle in the studied network is treated as a “moving” node. If the position of vehicle has changed, the program will look up the adjacent road network nodes and find the shortest path”;

Reasons for Overcoming 35 USC § 101
The reasons for withdrawal of the rejection of claims 1-13 and 16-22 under 35 U.S.C. 101  can be found below:
 The limitations of representative claim 1 recite concepts that amount to (i) Certain Methods of Organizing Human Activity which include: indicating a diverting or receiving status for a facility, storing assignable participant status information and at least one criteria set for plurality of facilities; receiving a change in status for an assignable participant from a previous status to a current status; recording in response to the change in status for the assignable participant, change information about the assignable participant;  determining using the real-time changed status information of the assignable participant along with the criteria set for a given facility if the status of the given facility should be changed from receiving to diverting or from diverting to receiving based on the previous status and the current status of the assignable participant transmitting real-time changed status information about the assignable participant that is newer than a predetermined threshold; and updating facility status information; communicating updated facility status information.
However, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: 
wherein receiving, recording, transmitting, determining, updating, and communicating are performed as an ongoing process performed automatically without human intervention such that the facility status is updated on an ongoing basis.
The additional elements in the claims thus represent significantly more because they are a practical implementation of the abstract idea of indicating status in a computer-aided dispatch system in a non-conventional and congeneric way.
Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler et al., US Publication No. 20150278732A1 [hereinafter Fiedler] in view of Barash et al., US Publication No. 20160100302A1 [hereinafter Barash], and  in further view of Yang , Integrated Management of Emergency Vehicle Fleet, August 7, 2006, University of Maryland Libraries DRUM [hereinafter Yang].
Regarding Claim 1, Fiedler specifically teaches
A computer-implemented methodology for automatically indicating in a computer- aided dispatch system for a plurality of assignable participants to be dispatched to one of a plurality of facilities,… the computer-aided dispatch system comprising: a mobile server for communicating with a mobile client over a wireless communication system the method comprising: …(Fiedler Par. 69- “a system administrator of the CAD system next enters the emergency services resources for the emergency services company into the database, i.e., resources that can be allocated to perform required emergency services. Emergency services resources typically comprise people (e.g., doctors, nurses, EMS personnel, etc.), facilities or locations (e.g., hospitals, clinics, EMS stations, air strips, etc.), vehicles (e.g., ambulances, fire trucks, etc.), and other equipment (e.g., stretchers, oxygen tanks, etc.). While other emergency services assets (e.g., consumables such as bandages, medicines, etc.) may be employed in the course of operating an emergency services company, the exemplary embodiment presented herein will primarily discuss the basic resources—people, facilities/locations, vehicles, and equipment. It should be understood that the CAD system is capable of dispatching and tracking any other such EMS resources (or other emergency response personnel such as fire or police)."; Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system. The geolocation capabilities may be in the form of GPS chips in mobile devices, geolocation using the IP address of a device, or other methods known in the art.”);
a dispatcher client coupled to the mobile server for enabling communication with the one or more mobile clients; (Fiedler Par. 37- “The data center includes a server system 21 comprising a web server 22, an application server 24, and a database server 26, all of which are in communication with each other via any suitable bus or communication system.”; Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system.”)
… storing a centralized database of assignable participant status information and at least one criteria set for each of the plurality of facilities, … (Fiedler-“Figure 1 and Figure 2; Par. 37-“Looking to FIG. 2, an exemplary embodiment of the data center 12 (which hosts the CAD system of one or more emergency services company) is depicted. The data center includes a server system 21 comprising a web server 22, an application server 24, and a database server 26, all of which are in communication with each other via any suitable bus or communication system.)”; Par. 113-“In yet another aspect, a holistic communications backbone is integrated into the CAD system to provide all users of the system with communication and messaging capabilities. The system sends notifications to users when they are assigned to respond to an event, and users can enter comments, photos, or other information into the system. All such communications are stored in the integrated database in association with the appropriate events.”; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering."; Par. 11-“ In another aspect of the invention, the system utilizes geolocation features to provide real-time tracking and location of emergency services resources. Geolocation is also utilized to define geofences, i.e., geographic areas in which particular resources are available (or restricted) to operate. The system also provides time-pattern scheduling of resources to define the times in which those resources are available, and qualification of resources to allow assignment only of resources meeting the criteria for the event for which emergency services are required.”);
at least one processor... when run by the at least one processor, execute the method comprising: (Fiedler Par. “The system is Web-based so that users can access all of -the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required.”)
receiving a change in status for an assignable participant from a previous status to a current status at the centralized database recording, by a trigger program, in response to the change in status within the centralized database for the assignable participant, change information about the assignable participant in a change record database including at least the previous status and the current status for the assignable participant (Fiedler Par. 10-“ The present invention is directed to a computer-aided dispatch system and method that provides an integrated solution to the dispatch and tracking of emergency services resources. In one aspect of the invention, the system employs an integrated database that aggregates all data required by the system into a single database, which is accessible by all users of the system and enables real-time updating of information by those users.”; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.";)
transmitting, by a change publisher service, real-time changed status information about the assignable participant that is newer than a predetermined threshold, the real-time changed status information including at least the previous status and the current status of the assignable participant (Fiedler Par. 94-“ In a preferred aspect, each of the emergency services resources may include one or more restrictions on its availability, such as a geofence restriction, a time pattern restriction, or a qualification restriction (as well as the "is available" qualification discussed above). …. A qualification is a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. The CAD system uses the geofence, time pattern, and qualification restrictions to identify where, when, and in what situations a resource can properly be allocated..”; Par. 118-“The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.")
determining, by the automatic diversions module, using real-time changed status information of the assignable participant along with the at least one criteria set for a given facility (Fiedler Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.”; Par. 11-“In another aspect of the invention, the system utilizes geolocation features to provide real-time tracking and location of emergency services resources. Geolocation is also utilized to define geofences, i.e., geographic areas in which particular resources are available (or restricted) to operate. The system also provides time-pattern scheduling of resources to define the times in which those resources are available, and qualification of resources to allow assignment only of resources meeting the criteria for the event for which emergency services are required.);
… to the dispatcher client for making dispatch decisions for assignable participants… (Fiedler Par. 12- “In another aspect, the system enables real-time (i.e., on-the-fly) assignment and dispatching of resources to events so that personnel, vehicles, equipment and other resources are assigned dynamically only as needed. This feature of the system is referred to herein as "dynamic rostering. “Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.”)
and communicating, by the automated diversions module, the updated facility status information … (Fiedler Par. 118- “The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. Most communication occurs directly as messaging through the CAD system.”; Par.34-“For simplicity, data center 12 is depicted in FIG. 1 as hosting a CAD system associated with a single emergency services company. The CAD system is accessible by a plurality of users via the Internet using an access device such as a personal computer (PC), tablet, or mobile device. Each user access device runs a web browser application that enables retrieving, presenting and traversing information resources on the Internet. In particular, the web browser application allows the user access device to access the web pages of the CAD system. As will be described in more detail below, the CAD system enables the assignment, dispatch, and monitoring of emergency services resources as well as the monitoring and updating of information relating to such resources by the various users of the system.”; Par. 146-“in the case of a response to an emergency dispatch (discussed below), the dispatcher may essentially re-roster that unit with the same resources to schedule a second transfer event, e.g., transfer of an accident victim to the hospital. At the end of that second transfer event, the CAD system would again designate those specific resources as available, and record that information in the database. Those specific resources would then be available for subsequent dispatch and assignment”)
and to the mobile server for communication to the mobile client, wherein said receiving, recording, transmitting, determining, updating, and communicating are performed … (Fiedler Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system. The geolocation capabilities may be in the form of GPS chips in mobile devices, geolocation using the IP address of a device, or other methods known in the art.”; Par. 49-“ As described above, users may access the website using mobile devices running web browser applications. As is known in the art, mobile web browser applications (particularly those compliant with HTML5 standards) may automatically resize and reconfigure various web page items to conform to the size and display attributes of the particular mobile device, including the presentation of menus and selection items; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering."; Par. 10-“ In one aspect of the invention, the system employs an integrated database that aggregates all data required by the system into a single database, which is accessible by all users of the system and enables real-time updating of information by those users.”) 
Fiedler teaches integrated computing system and the following feature is expounded upon by Barash:
at least one computer-readable medium … (Barash Par. 160-These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms "machine -readable medium" "computer -readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks,”)
… coupled to a tangible, non-transitory computer-readable medium having embodied therein computer program instructions which,… (Barash Par. 160-These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms "machine -readable medium" "computer -readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks,”)
… whether a facility is in a diverting status or a receiving status, …  (Barash Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status”);
… if the status of the given facility should be changed  from receiving to diverting or from diverting to receiving… (Barash Par. 82-“ As confirmed responders begin to move toward the victim, their locations may be updated on each responder's respective device so that they can see where the other responders are, and identify whether they will be the first responder and also identify the other responders when they arrive. Such information may also be used by confirmed responders to determine whether they should divert to obtain equipment or other things.”; Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status. The BOA device 704 may also be in communication with the enterprise workstation 722 of the hospital or other destination to permit preregistration or partial preregistration of the patient 716. A hospital without availability shows up for the ambulance driver 712 as not available. The BOA device 704 may be configured to display such information simultaneously with a map and/or during navigation, to facilitate destination selection. This information may be obtained over the network 720 from an enterprise server 726 or 728 and/or from an enterprise workstation 722 and/or from the navigation device 710.”); 
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40).
Fiedler in view of Barash teach ”real-time” updating of data in (Fiedler Par. 10) and the following feature is expounded upon by Yang:
…the at least one criteria set defining criteria for determining the diverting/receiving status of the facility based on the status of assignable participants (Yang Pg. 67-68- “Divertible vehicles: among the available vehicle, those that are on the way to an emergency location, on the way back to depot, or are leaving to respond to an emergency, are characterized as having “divertible” status. This means that these vehicles can be reassigned to a new destination if the overall system benefits from the diversion.  The following summarizes the above.      1. The ambulance on the way to a hospital is divertible, but its destination must be another hospital.  2. The vehicle on the way to an emergency location is divertible.  3. The police car leaving an emergency site is divertible.  4. The ambulance on the way back to station without an on-site treatment (false call or leaving a hospital, recharged) is divertible. 5. To divert any vehicle, there must be certain benefit to the system. There are three groups of constraints: 1. Operational Constraints: … 2. Vehicle Constraints: … 3. Hospital or other facility Constraints: The number of patients sent to one hospital within a time interval cannot exceed its capacity. The severity of the injuries, the distance to hospitals, and the hospital vacancies together determine the destination hospital for the injured patients. In some cases, for example, in incidents that result in multiple injuries, some patients may not be sent to the nearest hospital. In these cases, we need to optimize the allocation of patients to hospitals. Therefore, the travel time from emergency site to hospitals as well as hospital capacities are considered in the model.)
… if the status of the given facility should be changed  from receiving to diverting or from diverting to receiving based on the previous status and the current status of the assignable participant” (Yang Pg. 130-“ At each simulation point, the program will update the status of emergencies and vehicles. This is because the status of an emergency call and vehicle status are dependent. The information to update for vehicles includes: the current location, the route to take, the destination, the time point of next status change, current status, and next proposed status. Each vehicle in the studied network is treated as a “moving” node. If the position of vehicle has changed, the program will look up the adjacent road network nodes and find the shortest path”; Pg. 150-“ The analysis of historical emergency call records revealed that the spatial distribution of emergency calls can be represented as a uniform distribution. The analysis of real operational data describing the arrival of the emergency calls to the dispatch center revealed that the inter-arrival time of service calls can be described by an exponential distribution.”)
updating, by the automatic diversions module, facility status information in a facility status database if the status of the given facility should be changed (Yang Pg. 127- “Different from the NO and the FCFS strategies, the flexible assignment strategy and the deployment strategies allow vehicles on their way to an emergency call to be diverted to another destination if the diversion can bring certain benefits to the system. In the FA strategy, emergency calls enter the pool of unassigned requests when all vehicles are busy. At each simulation time point (discussed in Section 6.1.3), the dispatch center will optimize the current dispatching scheme so as to minimize the total response time according to the associated weights of different types of emergencies”; Section 6.1.3 and related Figures;Pg. 130-“ At each simulation point, the program will update the status of emergencies and vehicles. This is because the status of an emergency call and vehicle status are dependent. The information to update for vehicles includes: the current location, the route to take, the destination, the time point of next status change, current status, and next proposed status. Each vehicle in the studied network is treated as a “moving” node. If the position of vehicle has changed, the program will look up the adjacent road network nodes and find the shortest path” )
…as an ongoing process performed automatically without human intervention such that facility status is updated on an ongoing basis. (Yang Pg. 31-32- “More recently Gendreau et al. (1999) developed a dynamic ambulance relocation model which can be applied in real-time through the use of tabu search algorithm and parallel-computing…The relocation algorithm is dynamic, that is, the problem is solved when there is a lack of ambulances somewhere in the area. Sathe et al. (2004) proposed a genetic algorithm in which they addressed the location-relocation decision for a fleet of response units in a transportation nework, where travel conditions are uncertain. The problem was formulated with two objectives (maximize secondary coverage and minimize cost).One important issue in dynamic dispatching is the computational time. A new solution will be needed within a short time period when a call arrives or when the traffic information is updated.)
Fiedler, Barash and Yang are directed to systems to support responders in medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler in view of Barash to update facility information, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler in view of Barash with the motivation of speeding up the emergency response by proper planning of location and fleet. Fast and accurate response to an emergency can save precious time and improve the efficiency (Yang Pg. 8).

Regarding Claim 2, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 1, wherein the assignable participants are a plurality of vehicles (Fiedler Par. 69- “a system administrator of the CAD system next enters the emergency services resources for the emergency services company into the database, i.e., resources that can be allocated to perform required emergency services. Emergency services resources typically comprise people (e.g., doctors, nurses, EMS personnel, etc.), facilities or locations (e.g., hospitals, clinics, EMS stations, air strips, etc.), vehicles (e.g., ambulances, fire trucks, etc.)").
Regarding Claim 3, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 2, wherein the facilities are health care facilities and the vehicles are emergency vehicles (Fiedler Par. 69- “a system administrator of the CAD system next enters the emergency services resources for the emergency services company into the database, i.e., resources that can be allocated to perform required emergency services. Emergency services resources typically comprise people (e.g., doctors, nurses, EMS personnel, etc.), facilities or locations (e.g., hospitals, clinics, EMS stations, air strips, etc.), vehicles (e.g., ambulances, fire trucks, etc.)").
Regarding Claim 4, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 1, wherein each facility is associated with at least one separate criteria set (Fiedler Par. 112- “The CAD system also allows users to define one or more qualification groups, i.e., a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. In this regard, a user may define a group (e.g., a pediatrics or prenatal group) and any resources to be used in association with the group must meet certain criteria.").
Regarding Claim 5, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 1 wherein the status of an assignable participant indicates whether the assignable participant is available or arrived at facility. (Fiedler Par. 94-“ In a preferred aspect, each of the emergency services resources may include one or more restrictions on its availability, such as a geofence restriction, a time pattern restriction, or a qualification restriction (as well as the "is available" qualification discussed above). A geofence is a user-defined geographical boundary in which a resource is allowed to operate. A time pattern is a user-defined time schedule during which a resource is allowed to operate. A qualification is a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. The CAD system uses the geofence, time pattern, and qualification restrictions to identify where, when, and in what situations a resource can properly be allocated. Preferably, the CAD system only presents to a dispatcher or other user those resources which are available and appropriate for the situation. “;Par. 108- “The CAD system allows users to define one or more time patterns, i.e., a user-defined time schedule during which a resource is allowed to operate. When associated with an emergency services resource, the time pattern establishes a restriction on the times in which that resource is available. A common time pattern is one associated with an affiliate (i.e., a person) who has a defined work schedule or shift. However, time patterns may also be associated with other resources to restrict their availability.").
Regarding Claim 6, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 2, … stated above. 
Fiedler fails to teach the following feature taught by Barash:
… before a diversion is required (Barash Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status”).
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40).
Fiedler in view of Barash fail to teach the following feature taught by Yang:
…wherein the criteria set specifies a preset number of vehicles allowed to be present at a facility… (Yang Pg. 17- “In our research, when assigning vehicles to emergency calls, we need to consider the number of vehicles needed and the vehicle types and destinations at the same time.").
Fiedler, Barash and Yang are directed to systems to support responders in medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler in view of Barash to update facility information, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler in view of Barash with the motivation of speeding up the emergency response by proper planning of location and fleet. Fast and accurate response to an emergency can save precious time and improve the efficiency (Yang Pg. 8).

Regarding Claim 7, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 2 wherein the criteria set specifies a predetermined length of time …(Fiedler Par. 94- “In a preferred aspect, each of the emergency services resources may include one or more restrictions on its availability, such as a geofence restriction, a time pattern restriction, or a qualification restriction (as well as the “is available” qualification discussed above). A geofence is a user-defined geographical boundary in which a resource is allowed to operate. A time pattern is a user-defined time schedule during which a resource is allowed to operate. A qualification is a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. The CAD system uses the geofence, time pattern, and qualification restrictions to identify where, when, and in what situations a resource can properly be allocated.”). 
Fiedler fails to teach the following feature taught by Barash:
… before a diversion is required (Barash Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status”).
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40) .
Fiedler in view of Barash fail to teach the following taught by Yang: 
… that a preset number of vehicles can remain at a facility before a diversion is required (Yang Pg. 17- “In our research, when assigning vehicles to emergency calls, we need to consider the number of vehicles needed and the vehicle types and destinations at the same time.").
Fiedler, Barash and Yang are directed to systems to support responders in medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler in view of Barash to update facility information, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler in view of Barash with the motivation of speeding up the emergency response by proper planning of location and fleet. Fast and accurate response to an emergency can save precious time and improve the efficiency (Yang Pg. 8).

Regarding Claim 8, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 2 further comprising: maintaining a database of current status for a plurality of vehicles within the computer-aided dispatch system (Fiedler Par. 39- “The application server 24 is in communication with the database server 26, which stores data relating to the various events, personnel, equipment, and other items associated with the dispatch of emergency services using the CAD system. Preferably, all data relating to an emergency services company is stored in a single integrated database such that the CAD application has real-time access to all data at all times, including data relating to the dispatch, assignment, and tracking of all personnel, equipment, and other resources of the company.").
Regarding Claim 9, Fiedler in view of Barash in further view of Yang teach
A computer-implemented methodology according to claim 4 wherein the criteria set for a facility indicates a number of entrances for the facility.  (Fiedler Par. 76-77- “The center data entry pane 114 allows a user to enter a new facility/location, or to edit an existing record. Using the icon buttons at the top of the pane, a user can add a new record (e.g., click the “+” icon and enter the new information), edit an existing record (e.g., click the pencil icon and change the information in the data input boxes), navigate through the records (e.g., using the forward and back arrows, which accomplishes the same function as scrolling through the data records in the left-hand query pane), save any entered changes; The information entered must include at least a location name, a time zone, and a category (i.e., the fields that are bolded on the data entry pane). The remainder of the information (e.g., address, phone, fax, email, web address, etc.) is optional, although entry of an address is preferred to allow the CAD system to automatically obtain geographic coordinates for the facility/location as described in more detail below.").
Regarding Claim 10, Fiedler in view of Barash in further view of Yang teach …a computer-implemented methodology according to claim 4…
wherein the criteria set … (Fiedler Par. 184- Stated above; Par. 131- “At block 254, it is determined if the transfer order has any special requirements, such as a requirement of pediatrics or cardio specialties. If so, at block 256, the dispatcher selects any necessary qualifications from the qualifications list presented by the CAD system. ").

Fiedler teaches requirement criteria for healthcare specialty type and the feature is expounded upon by the teaching in Barash:
…for a facility indicates a healthcare specialty type for the facility.  (Barash Par. 184- “Where community responders have identified themselves or have been identified by a dispatcher, the map section 904. The system shown in the above figures may also be able to provide additional functionality to a responder such as an EMT. For example, the BOA device 704, in communication with the navigation device 710, may be configured to provide additional mapping and/or navigation information. The BOA device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status. The BOA device 704 may also be in communication with the enterprise workstation 722 of the hospital or other destination to permit preregistration or partial preregistration of the patient 716. A hospital without availability shows up for the ambulance driver 712 as not available. The BOA device 704 may be configured to display such information simultaneously with a map and/or during navigation, to facilitate destination selection. This information may be obtained over the network 720 from an enterprise server 726 or 728 and/or from an enterprise workstation 722 and/or from the navigation device 710. ").
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40) as recognized by Barash.
Regarding Claim 11, Fiedler in view of Barash in further view of Yang  teach
A computer-implemented methodology according to claim 4 wherein the criteria set for a facility includes a temporal component that requires the current status and prior status of one or more vehicles  (Fiedler Par. 93- “the emergency services resources defined and setup as described above—including affiliates (i.e., people and, entities), facilities/locations, vehicles, and equipment—those resources are available in the database for access by all users of the CAD system, “; Par. 94- “In a preferred aspect, each of the emergency services resources may include one or more restrictions on its availability, such as a geofence restriction, a time pattern restriction, or a qualification restriction (as well as the “is available” qualification discussed above). A geofence is a user-defined geographical boundary in which a resource is allowed to operate. A time pattern is a user-defined time schedule during which a resource is allowed to operate. A qualification is a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. The CAD system uses the geofence, time pattern, and qualification restrictions to identify where, when, and in what situations a resource can properly be allocated. ").
Regarding Claim 12, Fiedler specifically teaches
A computer-implemented system for providing automatic diversion status updates in a computer-aided dispatch system for dispatching one of a plurality of assignable participants to one of a plurality of facilities, …(Fiedler Par. 69- “a system administrator of the CAD system next enters the emergency services resources for the emergency services company into the database, i.e., resources that can be allocated to perform required emergency services. Emergency services resources typically comprise people (e.g., doctors, nurses, EMS personnel, etc.), facilities or locations (e.g., hospitals, clinics, EMS stations, air strips, etc.), vehicles (e.g., ambulances, fire trucks, etc.), and other equipment (e.g., stretchers, oxygen tanks, etc.). While other emergency services assets (e.g., consumables such as bandages, medicines, etc.) may be employed in the course of operating an emergency services company, the exemplary embodiment presented herein will primarily discuss the basic resources—people, facilities/locations, vehicles, and equipment. It should be understood that the CAD system is capable of dispatching and tracking any other such EMS resources (or other emergency response personnel such as fire or police)."; Par. 70- “People and entity resources are collectively referred to as “affiliates” in the CAD system.”);
the system comprising: a mobile server for communicating with a mobile client over a wireless communication system, a dispatcher client coupled to the mobile server for enabling communication with the one or more mobile clients(Fiedler Par. 37- “The data center includes a server system 21 comprising a web server 22, an application server 24, and a database server 26, all of which are in communication with each other via any suitable bus or communication system.”; Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system.”)
a database stored...and receiving a change in status associated with an assignable participant… (Fiedler database- Par. 28-“ In another aspect, the CAD system maintains a single integrated database in which all information is stored for access by the system. In another aspect, the CAD system associates timestamp and/or geolocation information with data records as they are stored in the database to allow real-time tracking and correlation of emergency services resources.”  Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering."; Structure-Figure 1 and Figure 2; Par. 37-“Looking to FIG. 2, an exemplary embodiment of the data center 12 (which hosts the CAD system of one or more emergency services company) is depicted. The data center includes a server system 21 comprising a web server 22, an application server 24, and a database server 26, all of which are in communication with each other via any suitable bus or communication system.)”);
and at least one processor …, execute: a trigger program that records in response to the change in status within the centralized database for the assignable participant from the previous status to the current status, change information about the assignable participant in a change record database including at least the previous status and the current status for the assignable participant  (Fiedler Par.10- “The system is Web-based so that users can access all of -the features and data using a standard web browser application running on common devices such as personal computers, tablets, or mobile devices, with no specialized equipment or software applications required.”; Par. 10-“ The present invention is directed to a computer-aided dispatch system and method that provides an integrated solution to the dispatch and tracking of emergency services resources. In one aspect of the invention, the system employs an integrated database that aggregates all data required by the system into a single database, which is accessible by all users of the system and enables real-time updating of information by those users.”; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.";)
  a change publisher service that transmits real-time changed status information about the assignable participant that is newer than a predetermined threshold, the real-time changed status information including at least the previous status and current status for the assignable participant (Fiedler Par. 94-“ In a preferred aspect, each of the emergency services resources may include one or more restrictions on its availability, such as a geofence restriction, a time pattern restriction, or a qualification restriction (as well as the "is available" qualification discussed above). …. A qualification is a user-defined set of criteria associated with a resource that establishes when the use of the resource is appropriate. The CAD system uses the geofence, time pattern, and qualification restrictions to identify where, when, and in what situations a resource can properly be allocated..”; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.";)
an automatic diversion module that receives the real-time changed status information about the assignable participant and determines using the real-time changed status information for the assignable participant along with the at least one  criteria set ….(Fiedler Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.”; Par. 11-“In another aspect of the invention, the system utilizes geolocation features to provide real-time tracking and location of emergency services resources. Geolocation is also utilized to define geofences, i.e., geographic areas in which particular resources are available (or restricted) to operate. The system also provides time-pattern scheduling of resources to define the times in which those resources are available, and qualification of resources to allow assignment only of resources meeting the criteria for the event for which emergency services are required.);Par. 121-122- “the CAD system of the present invention permits “dynamic rostering.” That is, while types of resources may be scheduled ahead of time, specific equipment is rostered (i.e., assigned) dynamically, on-the-fly, in real time. Dynamic rostering involves a dispatcher first specifying the types of resources required for a particular emergency response by creating a virtual “unit” comprising the required resources for that emergency response. Only at the time of dispatch does the CAD system assign the specific resources required to fill that unit (i.e., dynamically “rostering” the unit) based on the availability of the specific resources.”)
… to the dispatcher client for making dispatch decisions for assignable participants (Fiedler Par. 12- “In another aspect, the system enables real-time (i.e., on-the-fly) assignment and dispatching of resources to events so that personnel, vehicles, equipment and other resources are assigned dynamically only as needed. This feature of the system is referred to herein as "dynamic rostering. “Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering.”)
and communicate the updated facility status information (Fiedler Par. 118- “The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. Most communication occurs directly as messaging through the CAD system.”; Par.34-“For simplicity, data center 12 is depicted in FIG. 1 as hosting a CAD system associated with a single emergency services company. The CAD system is accessible by a plurality of users via the Internet using an access device such as a personal computer (PC), tablet, or mobile device. Each user access device runs a web browser application that enables retrieving, presenting and traversing information resources on the Internet. In particular, the web browser application allows the user access device to access the web pages of the CAD system. As will be described in more detail below, the CAD system enables the assignment, dispatch, and monitoring of emergency services resources as well as the monitoring and updating of information relating to such resources by the various users of the system.”; Par. 146-“in the case of a response to an emergency dispatch (discussed below), the dispatcher may essentially re-roster that unit with the same resources to schedule a second transfer event, e.g., transfer of an accident victim to the hospital. At the end of that second transfer event, the CAD system would again designate those specific resources as available, and record that information in the database. Those specific resources would then be available for subsequent dispatch and assignment”)
and to the mobile server for communication to the mobile client, wherein the trigger program, the change publisher service, and the automatic diversions module update facility status… (Fiedler Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system. The geolocation capabilities may be in the form of GPS chips in mobile devices, geolocation using the IP address of a device, or other methods known in the art.”; Par. 49-“ As described above, users may access the website using mobile devices running web browser applications. As is known in the art, mobile web browser applications (particularly those compliant with HTML5 standards) may automatically resize and reconfigure various web page items to conform to the size and display attributes of the particular mobile device, including the presentation of menus and selection items; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “; Par. 125- “Thus, the CAD system provides dynamic rostering that allows real-time allocation of specific resources based on real-time information and restrictions associated with those resources as stored in the database and retrieved from the database at the time of rostering."; Par. 10-“ In one aspect of the invention, the system employs an integrated database that aggregates all data required by the system into a single database, which is accessible by all users of the system and enables real-time updating of information by those users.”)
Fiedler teaches an integrated computing system and the following feature is expounded upon by Barash:
…in a computer readable medium…  (Barash Par. 160- “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms "machine -readable medium" "computer -readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks,”)
… coupled to a tangible, non-transitory computer-readable medium having embodied therein computer program instructions which,… (Barash Par. 160-These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the terms "machine -readable medium" "computer -readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks,”)
… if the status of the given facility should be changed from receiving to diverting or from diverting to receiving …  (Barash Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status. The BOA device 704 may also be in communication with the enterprise workstation 722 of the hospital or other destination to permit preregistration or partial preregistration of the patient 716. A hospital without availability shows up for the ambulance driver 712 as not available. The BOA device 704 may be configured to display such information simultaneously with a map and/or during navigation, to facilitate destination selection. This information may be obtained over the network 720 from an enterprise server 726 or 728 and/or from an enterprise workstation 722 and/or from the navigation device 710.”);
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40).
Fiedler in view of Barash teach ”real-time” updating of data in (Fiedler Par. 10) and the following feature is expounded upon by Yang:
…the at least one criteria set defining criteria for determining the diverting/receiving status of the facility based on the status of assignable participants (Yang Pg. 67-68- “Divertible vehicles: among the available vehicle, those that are on the way to an emergency location, on the way back to depot, or are leaving to respond to an emergency, are characterized as having “divertible” status. This means that these vehicles can be reassigned to a new destination if the overall system benefits from the diversion.  The following summarizes the above.      1. The ambulance on the way to a hospital is divertible, but its destination must be another hospital.  2. The vehicle on the way to an emergency location is divertible.  3. The police car leaving an emergency site is divertible.  4. The ambulance on the way back to station without an on-site treatment (false call or leaving a hospital, recharged) is divertible. 5. To divert any vehicle, there must be certain benefit to the system. There are three groups of constraints: 1. Operational Constraints: … 2. Vehicle Constraints: … 3. Hospital or other facility Constraints: The number of patients sent to one hospital within a time interval cannot exceed its capacity. The severity of the injuries, the distance to hospitals, and the hospital vacancies together determine the destination hospital for the injured patients. In some cases, for example, in incidents that result in multiple injuries, some patients may not be sent to the nearest hospital. In these cases, we need to optimize the allocation of patients to hospitals. Therefore, the travel time from emergency site to hospitals as well as hospital capacities are considered in the model.)
… if the status of the given facility should be changed  from receiving to diverting or from diverting to receiving based on the previous status and the current status of the assignable participant” (Yang Pg. 130-“ At each simulation point, the program will update the status of emergencies and vehicles. This is because the status of an emergency call and vehicle status are dependent. The information to update for vehicles includes: the current location, the route to take, the destination, the time point of next status change, current status, and next proposed status. Each vehicle in the studied network is treated as a “moving” node. If the position of vehicle has changed, the program will look up the adjacent road network nodes and find the shortest path”; Pg. 150-“ The analysis of historical emergency call records revealed that the spatial distribution of emergency calls can be represented as a uniform distribution. The analysis of real operational data describing the arrival of the emergency calls to the dispatch center revealed that the inter-arrival time of service calls can be described by an exponential distribution.”)
update facility status information in a facility status database if the status of the given facility should be changed (Yang Pg. 127- “Different from the NO and the FCFS strategies, the flexible assignment strategy and the deployment strategies allow vehicles on their way to an emergency call to be diverted to another destination if the diversion can bring certain benefits to the system. In the FA strategy, emergency calls enter the pool of unassigned requests when all vehicles are busy. At each simulation time point (discussed in Section 6.1.3), the dispatch center will optimize the current dispatching scheme so as to minimize the total response time according to the associated weights of different types of emergencies”; Section 6.1.3 and related Figures;Pg. 130-“ At each simulation point, the program will update the status of emergencies and vehicles. This is because the status of an emergency call and vehicle status are dependent. The information to update for vehicles includes: the current location, the route to take, the destination, the time point of next status change, current status, and next proposed status. Each vehicle in the studied network is treated as a “moving” node. If the position of vehicle has changed, the program will look up the adjacent road network nodes and find the shortest path” )
…as an ongoing process performed automatically without human intervention such that facility status is updated on an ongoing basis. (Yang Pg. 31-32- “More recently Gendreau et al. (1999) developed a dynamic ambulance relocation model which can be applied in real-time through the use of tabu search algorithm and parallel-computing…The relocation algorithm is dynamic, that is, the problem is solved when there is a lack of ambulances somewhere in the area. Sathe et al. (2004) proposed a genetic algorithm in which they addressed the location-relocation decision for a fleet of response units in a transportation nework, where travel conditions are uncertain. The problem was formulated with two objectives (maximize secondary coverage and minimize cost).One important issue in dynamic dispatching is the computational time. A new solution will be needed within a short time period when a call arrives or when the traffic information is updated.)
Fiedler, Barash and Yang are directed to systems to support responders in medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler in view of Barash to update facility information, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler in view of Barash with the motivation of speeding up the emergency response by proper planning of location and fleet. Fast and accurate response to an emergency can save precious time and improve the efficiency (Yang Pg. 8)
Regarding Claim 13, Fiedler in view of Barash in further view of Yang teach
a computer-implemented system according to claim 12 wherein the assignable participant is a vehicle (Fiedler Par. 69- “a system administrator of the CAD system next enters the emergency services resources for the emergency services company into the database, i.e., resources that can be allocated to perform required emergency services. Emergency services resources typically comprise people (e.g., doctors, nurses, EMS personnel, etc.), facilities or locations (e.g., hospitals, clinics, EMS stations, air strips, etc.), vehicles (e.g., ambulances, fire trucks, etc.)").
Regarding Claim 14, - Cancelled
Regarding Claim 15 - Cancelled
Regarding Claim 16, Fiedler in view of Barash in further view of Yang teach
A computer-implemented system according to claim 12 wherein the dispatcher client displays to a user the status of all of the facilities within the computer-aided dispatch system. (Fiedler Par. 40-“ Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30”; Par. 44- “In a preferred aspect, all data is stored in a single integrated database, which enables the CAD system to provide an integrated display of any combination of such data. Thus, unlike conventional CAD systems that rely on different databases and different displays to track the various types of information, the CAD system of the present invention presents all of the information on a single display available to the users of the system”).
Regarding Claim 17, Fiedler in view of Barash in further view of Yang teach
A computer-implemented system according to claim 12 wherein in response to receipt of a user selection of a facility having a status…, producing a visual notice… and querying whether the user wishes to continue with the selection of the facility. (Fiedler Par. 143-“ dispatcher selects the checkbox in the first column next to the unit name, and selects the checkbox in the roster column “R” for that unit.”; Par. 57- “For example, many of the user panes will display graphical representations of maps and information presented in relation to that map in a data pane on the web page”; Par. 78-“ Depending on the query criteria currently in use in the data query pane 112, that new record will also be immediately displayed in that pane.).
Fiedler fails to teach the following feature taught by Barash:
…status of diverting …(Barash Par. 184)
… that the facility is in the diverting status… (Barash Par. 184- “The BOA (back of ambulance) device 704 may display status information about a hospital destination, and may indicate diversion or alternative destinations to direct the ambulance 701 to an appropriate destination. The BOA device 704 may also display characteristics about hospitals and/or other destinations, such as the hospital's capabilities (e.g. heart specialty, burn specialty), insurance accepted, patient capacity and current patient capacity status”);
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40).
Regarding Claim 18, Fiedler in view of Barash in further view of Yang teach
A computer-implemented system according to claim 12 wherein the dispatcher client in response to user input, sends a transport unit command to the mobile server to dispatch an assignable participant to a facility within the computer-aided dispatch system.  (Fiedler Par. 40 (dispatcher client)-“ Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30”;Par. 50- “It will be seen that the web pages presented by the CAD system include various data input boxes and fields, drop-down menus, buttons, icons, and other known mechanisms that allow the CAD system to receive input from users and provide output data to users.”; Par. 72- (transport unit)-“ A system administrator setting up the CAD system for a particular emergency services company would thus typically need to enter data for the resources available to that company. Exemplary resources include one or more people (i.e., affiliates, such as doctors, nurses and pilots), one or more locations (e.g., hospitals, clinics, or air strips), one or more vehicles (e.g., ambulances or air transport vehicles) and one or more pieces of equipment (e.g., oxygen tanks or stretchers).”; Par. 37, 40-mobile server stated above.; Par. 13- (sends command)“The system sends notifications to users when they are assigned to respond to an event, and users can enter comments, photos, or other information into the system. All such communications are stored in the integrated database in association with the appropriate events.”).
Regarding Claim 19, Fiedler in view of Barash in further view of Yang teach a computer-implemented system according to claim 12… stated above
Fielder teaches
…wherein the trigger program reformats the status information for the assignable participant…. (Fiedler Program- Par. 38- “The CAD application may be implemented in different languages, and may comprise groups of programs or subprograms. It should be apparent to one skilled in the art that users are able to utilize the various capabilities of the CAD application via the user interface of the web server 22.”;Par. 49- “may automatically resize and reconfigure various web page items to conform to the size and display attributes of the particular mobile device, including the presentation of menus and selection items” (system reconfigures data);).
Fiedler fails to teach the following feature taught by Barash:
…  into an XML file format. (Barash Par. 50- “Such information may be provided using known techniques, such as asynchronous JavaScript and XML (AJAX), so the responder 104A may interact with the information in a rich manner without requiring multiple downloads of web pages every time the responder asks for additional information or alters the display”).
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40) as recognized by Barash.
Regarding Claim 20, Fiedler in view of Barash in further view of Yang teach a computer-implemented system according to claim 19… stated above
Fiedler fails to teach the following feature taught by Barash:
… wherein:  the change publisher service that parses the XML file format and transmits status information  to one or more client devices as a series of packets. (Barash Par. 50- “Such information may be provided using known techniques, such as asynchronous JavaScript and XML (AJAX), so the responder 104A may interact with the information in a rich manner without requiring multiple downloads of web pages every time the responder asks for additional information or alters the display”).
Fiedler and Barash are directed to systems used to respond to medical emergencies. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fiedler to use a diversion status, as taught by Barash, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Fiedler with the motivation of providing how responders may be organized and notified, and how they may communicate with each other, in order to improve response to an emergency conditions (Barash Par. 40) as recognized by Barash.
Regarding Claim 21, Fiedler in view of Barash in further view of Yang teach
A computer-implemented system according to claim 12, wherein the database contains one or more database files that contain status information about the assignable participants and facilities within the computer-aided dispatch system. (Fiedler Par. 39- “The application server 24 is in communication with the database server 26, which stores data relating to the various events, personnel, equipment, and other items associated with the dispatch of emergency services using the CAD system. Preferably, all data relating to an emergency services company is stored in a single integrated database such that the CAD application has real-time access to all data at all times, including data relating to the dispatch, assignment, and tracking of all personnel, equipment, and other resources of the company."; database- Par. 28-“ In another aspect, the CAD system maintains a single integrated database in which all information is stored for access by the system. In another aspect, the CAD system associates timestamp and/or geolocation information with data records as they are stored in the database to allow real-time tracking and correlation of emergency services resources.”).
Regarding Claim 22, Fiedler in view of Barash in further view of Yang teach
A computer-implemented system according to claim 12 wherein a change in status for an assignable participant may be set by a mobile client, set by a dispatcher on behalf of the assignable participant, or set by a software agent acting on behalf of the assignable participant. (Fiedler Par. 40- “Users of the system (such as the system administrators 16, dispatchers 18, and emergency services personnel 20 described above) access the CAD system via the Internet 14 using personal computers 28 or mobile devices 30 running a web browser application to access the web pages presented by the web server 22. It should be understood that any device capable of running a suitable web browser application may be used to access the CAD system, as is well known in the art. Preferably, the personal computers 28 and mobile devices 30 include geolocation capabilities to provide location information in association with the transfer of information to the CAD system. The geolocation capabilities may be in the form of GPS chips in mobile devices, geolocation using the IP address of a device, or other methods known in the art.”; Par. 118-“ The CAD system also allows notifications to be sent to specific users or groups of users to notify of system events, such as a change to an assignment for a particular user or a cancellation of an event to the group of users scheduled for that event. “);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No.  20130073302A1 to Ryan et al. and Chan, Using Future Information to Reduce Waiting Times in the  Emergency Department via Diversion ,Columbia University,  Manufacturing & Service Operations Management · March 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624